Title: To Thomas Jefferson from Richard Emmons, 18 December 1822
From: Emmons, Richard
To: Jefferson, Thomas


Dear Sir,
Bloomfield, Nelson County Kentucky,
Dcr 18–1822.
With a peculiar feeling of veneration, I have taken the liberty to send you a part of my epick poem on the late war.—My mind has for some time vacillated upon the propriety of transmitting to you this canto in the present form, or wait till I should correct, and send you this, or some other in manuscript. To save time I have inclosed the pamplet.—Residing upwards of fifty miles from Lexington, I have not had the opportunity of correcting the proof sheet as I could wish; in consequence of which, I have run it hastely over, and corrected some of its errors on the margin. The printer has taken the liberty to alter some of the verses, but it strikes me that his alterations have not been of any real improvement; For instance; verse 34th And bends elastick o’er a noble mind. The M.S. reads And bends elastick  o’er his head behind, servants, for subjects. &C. Through carelessness I perceive, that in this block, I have rhymed the word heath too often. I find but little difficulty, however, of transposing the language, whenever I discover those verbal inaccuracies.—Perhaps a brief history of the poem would not be unacceptable.—The first composition I ever wrote in verse was in Feb. 1819—I commenced the present form in Jan. 1820. Hence you will perceive that I have hardly been engaged three years, .—I composed the whole outline of the work in ten months, since which time I have been correcting and transcribing. What satisfies me at one time, I obliterate at another. When I began the poem, I was entirely ignorant of criticism and consequently of the difficulty of the undertaking. Doctor Johnson in his life of Milton was the first, who enlightened me upon the subject. But notwithstanding his appalling description, as I had already composed two books entirely fiction, I was determined to proceed. With history for my guide, I was encouraged to believe, that I should advance with greater facility.—But history has often trammeled my imagination.—I gave myself no time to choose my subject, but commenced the poem in three hours after I had conceived the design. But I am confident that no subject would have inspired me with greater interest.—I have interwoven the politicks of the times in order to show the hateful effects of disunion.—I was in my thirteenth year when you came to the Presidency; and although a native of Boston, I have ever felt ardently for the cause of Republickism, too much so for my private interest.—I would keep my poem longer on hand, for every day adds some improvement to it: but my pecuniary situation is poetical, and consequently pressing and demands dispach.—As this, perhaps, may be the last communication, which I may have the honour of transmitting to you, you will be pleased to accept of a heart glowing with gratitude for the many exalted services you have rendered the Republick, which while letters shall remain and virtue be revered, will be cherrished in the bosom of every freeman.With great solicitude for your welfare, and that your valued life may be preserved many years,Your Obedient ServantRichard EmmonsP.S. Any communication that you should be pleased to send to me, you will have the goodness to inclose  and superscribe it to Samuel   McHay P.M. Bloomfield, Nelson County Kentucky.R. E.Dcr 21—The eastern mail having past before I sent the letter to the office (I reside 2 miles from Bloomfield) it has given me an opportunity of correcting some of the verses—R. E.